FILED
                             NOT FOR PUBLICATION
                                                                            OCT 13 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


BERNALDA PAULINA ALFARO                          Nos. 18-70882
PINEDA; ANGEL JOSUE ALFARO                            19-71705
PINEDA,
                                                 Agency Nos.         A208-898-500
              Petitioners,                                           A208-898-501

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 3, 2021**
                      Submission Withdrawn February 5, 2021
                          Resubmitted October 13, 2021
                            San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, and IKUTA and NGUYEN, Circuit Judges.

      Bernalda Paulina Alfaro Pineda (Alfaro) and Angel Josue Alfaro Pineda

(Angel), a Honduran mother and son, seek review of the decisions of the Board of

Immigration Appeals (BIA) that (1) denied the motion to terminate the removal

proceedings and affirmed the denial of Alfaro’s application for asylum, statutory

withholding of removal, and protection under the Convention Against Torture

(CAT), and (2) denied the motion to reopen. We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petitions for review.

      The BIA did not abuse its discretion in denying the motion to terminate.

The requirement that the government file a certificate showing service along with a

Notice to Appear (NTA), 8 C.F.R. §§ 1003.32, 1003.14(a), is not a jurisdictional

requirement. Aguilar Fermin v. Barr, 958 F.3d 887, 895 n.4 (9th Cir. 2020).

Failure to comply with this requirement “does not provide a reason for terminating

proceedings” where “there is no apparent prejudice.” Matter of Rosales Vargas, 27

I. & N. Dec. 745, 753 (BIA 2020). Petitioners do not dispute the BIA’s finding

that they “were notified of the specific time, date, and place of their hearing and

appeared for the hearing.” Therefore, the BIA’s conclusion that petitioners “have

not identified prejudice flowing from the lack of a certificate of service indicating

the location of the court where proceedings were to commence,” is not “arbitrary,


                                           2
irrational, or contrary to law.” Aguilar Fermin, 958 F.3d at 892 (quoting Bonilla v.

Lynch, 840 F.3d 575, 581 (9th Cir. 2016)); see Matter of Rosales Vargas, 27 I. &

N. Dec. at 753–54.

      The BIA’s determination that Alfaro was not a member of the particular

social group she described—“women from Honduras who are unable to leave a

domestic relationship”—because she was not in a domestic relationship with her

attacker, is supported by substantial evidence, given Alfaro’s testimony that the

attacker had no relationship with her or her child. Neither Alfaro’s testimony nor

the country conditions evidence compels the conclusion that Honduran society

considers Alfaro and Pastor to be in a “domestic relationship.” Because a

particular social group must feature the element of social distinction, which

depends here on the perception of Honduran society, see Matter of M-E-V-G-, 26 I.

& N. Dec. 227, 240, 242 (BIA 2014), petitioners’ reliance on the statutory

definition of “crime of domestic violence” in 8 U.S.C. § 1227 is misplaced.

      The BIA denied the motion to reopen on the ground that it was untimely.

Petitioners do not challenge this determination, and therefore forfeit the issue.

See Aguilar-Ramos v. Holder, 594 F.3d 701, 703 n.1 (9th Cir. 2010). We affirm

the BIA’s determination that the NTAs vested the immigration judge with

jurisdiction, despite not including the time and date of the hearing or the correct


                                           3
address of the immigration court. See Aguilar Fermin, 958 F.3d at 895. Because

neither 8 U.S.C. § 1229(a)(1)(G)(i) nor 8 C.F.R. § 1003.18(b) imposes

jurisdictional restrictions, the failure to include the “time and place at which the

proceedings will be held” in the NTAs, as required by § 1229(a)(1)(G)(i), does not

affect the immigration judge’s authority to conduct the removal proceeding. See

Karingithi v. Whitaker, 913 F.3d 1158, 1160 (9th Cir. 2019), cert. denied sub nom.

Karingithi v. Barr, 140 S. Ct. 1106 (2020).

      PETITIONS DENIED.




                                           4